 Case: 4:18-cv-00826-CDP Doc. #: 45 Filed: 01/28/20 Page: 1 of 2 PageID #: 338



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MARITZ HOLDINGS INC.,                            )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )    Case No. 4:18-CV-00826-CDP
                                                 )
COGNIZANT TECHNOLOGY                             )
SOLUTIONS U.S. CORPORATION,                      )
                                                 )
                Defendant.                       )

              CONSENT MOTION TO CONTINUE RULE 16 CONFERENCE

        COMES NOW Defendant Cognizant Technology Solutions U.S. Corporation, by and

through its undersigned counsel, and for its Consent Motion to Continue Rule 16 Conference

states, as follows:

        1.      This case is currently set for a Rule 16 Conference on Wednesday, February 5,

2020 at 10:30 a.m. (Doc. #32)

        2.      With the consent of Plaintiff’s counsel, Defendant seeks to continue the Rule 16

Conference currently set on February 5, 2020 to either March 12 or March 13, 2020.

        3.      Defendant’s request is not made for the purpose of delay, and no party will be

prejudiced by the Court’s granting of this request.

        WHEREFORE, the Defendant respectfully requests that this Court grant its Consent

Motion to Continue Rule 16 Conference until either March 12 or March 13, 2020.




                                                 1
 Case: 4:18-cv-00826-CDP Doc. #: 45 Filed: 01/28/20 Page: 2 of 2 PageID #: 339



 Dated: January 28, 2020                            Respectfully submitted,

                                                    DOWD BENNETT LLP

                                                    By: /s/ James G. Martin
                                                        James G. Martin #33586MO
                                                        7733 Forsyth Blvd., Suite 1900
                                                        St. Louis, Missouri 63105
                                                        (314) 889-7300 (telephone)
                                                        (314) 863-2111 (facsimile)
                                                        jmartin@dowdbennett.com

                                                    and

                                                    VINSON & ELKINS LLP

                                                    By: Ronald J. Tenpas (admitted pro hac vice)
                                                        Crystal Y. Stapley (admitted pro hac vice)
                                                        2200 Pennsylvania Avenue, N.W.
                                                        Suite 500 West
                                                        Washington, DC 20037
                                                        (202) 639-6791 (telephone)
                                                        (202) 879-8981 (facsimile)
                                                        rtenpas@velaw.com
                                                        cstapley@velaw.com

                                                    Attorneys for Defendant Cognizant
                                                    Technology Solutions U.S. Corporation


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2020, the foregoing was filed using the CM/ECF system

which will automatically provide notice to all attorneys of record by electronic means.



                                             . /s/ James G. Martin




                                                2
